PER CURIAM.
By this appeal, appellant seeks to reverse an order dismissing and quashing a writ of mandamus, which said order of dismissal was entered in the trial court. In its order of dismissal, the trial court stated its view that this matter should be determined initially by the State Board of Medical Examiners with the right to review thereafter by petition for writ of certiorari.
Our review of the record, briefs and arguments herein convinces us that the Order reviewed herein should be affirmed. Section 458.1201(4), Florida Statutes, F.S. A., empowers the Board with discretion in appropriate cases to restore and reissue licenses which have heretofore been revoked or suspended. It seems to us that appellant’s resort to mandamus in the lower court was premature. His quest for reinstatement should commence with a petition for restoration or reissuance filed with the appellee pursuant to the cited statute.
Accordingly, the final order reviewed herein is affirmed without prejudice, of course, to appellant’s right to petition the appellee Board in accordance with the foregoing.
SPECTOR, Acting C. J., and ROBERTS, B. K., and CHRISTIE, IRWIN G., Associate Judges, concur.